DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species C, drawn to claims 1-10 in the reply filed on 1/20/22 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/20/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2018/0015596).
Claim 1: Kim provides a fastening system (Fig. 1a) comprising: a bolt comprising: a shank (100) comprising a threaded portion (102), the shank defining a bolt axis of the bolt; a bolt head (103) secured to the shank, the bolt head having a bolt head body comprising: at least two oppositely-positioned first and second surfaces (Fig. A below); a cap surface transverse to the first and second surfaces (Fig. A); the bolt head 

    PNG
    media_image1.png
    579
    922
    media_image1.png
    Greyscale

Figure A: Annotated copy of Fig. 1a of Kim

Claim 2: Kim provides the first and second surfaces are axis- parallel surfaces, positioned parallel to the bolt axis (Fig. A).
Claim 3: Kim provides the bolt head body additionally comprises oppositely-positioned third and fourth surfaces that are positioned parallel to the bolt axis (Fig. A).	Claim 4: Kim provides the first and second channels are located orthogonal to each other (Fig. A).
Claim 5: Kim provides which the first and second channels intersect in the bolt head body at a point that is aligned with the bolt axis (Fig. A).
Claim 6: Kim provides which the first and second slots intersect in the bolt head at a point that is aligned with the bolt axis (Fig. A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0015596) in view of Parsons (US 4,663,998).
Claim 7: Kim fails to disclose a driving assembly comprising a socket defined by a socket axis, the socket comprising internal socket surfaces formed for engagement with selected ones of the axis-parallel surfaces of the bolt head; the socket being mountable on the blade, wherein the socket is securable to the blade and the socket axis is alignable with the tool axis; wherein, after the tip of the tool is aligned with the bolt axis, the socket is coaxially movable along the blade toward the second end of the blade to position the socket on the bolt, for engaging the internal socket surfaces with the selected ones of the axis-parallel surfaces of the bolt head, and the socket is securable to the blade, wherein rotation of the blade causes corresponding rotation of the socket, urging corresponding rotation of the bolt about the bolt axis. 
However, Parsons teaches a driving assembly (Fig. 1) comprising a socket (20, Fig. 2) defined by a socket axis, the socket comprising internal socket surfaces formed for engagement with selected ones of the axis-parallel surfaces of the bolt head (Fig. 1-2); the socket being mountable on the blade, wherein the socket is securable to the blade and the socket axis is alignable with the tool axis (Fig. 1-2); wherein, after the tip of the tool is aligned with the bolt axis, the socket is coaxially movable along the blade toward the second end of the blade to position the socket on the bolt, for engaging the internal socket surfaces with the selected ones of the axis-parallel surfaces of the bolt head, and the socket is securable to the blade, wherein rotation of the blade causes corresponding rotation of the socket, urging corresponding rotation of the bolt about the bolt axis (Col. 2 lines 15-43).
Therefore, it would have been obvious to utilize the driving assembly as taught by Parsons with the fastening system provided by Kim in order to fasten the bolt faster.
Claim 8: Parsons teaches comprising an anchor element (magnet 34/detent elements 50) for securing the socket to the blade when the internal socket surfaces are engaged with the axis- parallel surfaces of the bolt (Fig. 2).
Claim 9: Parsons teaches the anchor element is releasable, to allow the socket to move coaxially along the blade toward the first end of the blade, to remove the socket from engagement with the bolt (Fig. 2; magnet 34/detent elements 50).
Claim 10: Kim provides a method of securing a bolt, the method comprising:
(a) providing the bolt (Fig. 1a) with a bolt head (103) secured to a shank (100) comprising a threaded portion (102), the shank defining a bolt axis of the bolt, the threaded portion being configured for threadable engagement with the threaded wall, the bolt head having a bolt head body comprising: at least two oppositely-positioned first and second surfaces (Fig. A); a cap surface transverse to the first and second surfaces (Fig. A); the bolt head comprising first and second channels extending from the first and second surfaces respectively into the bolt head body (Fig. A), the first and second channels being partially defined by respective internal walls in the bolt head body (Fig. A); the bolt head additionally comprising first and second slots in the bolt head body that are respectively aligned with the first and second channels and respectively extending between the first and second channels and the cap surface (Fig. A);
(b) providing a tool (Fig. 3) comprising: a blade (201) extending between first and second ends thereof, the blade defining a tool axis thereof; a tip (220) located at the second end, the tip being receivable in a selected one of the first and second channels (Fig. 3); the blade being receivable in a corresponding one of the first and second slots that corresponds to the selected one of the first and second channels, when the tip is received in the selected one of the first and second channels; (c) inserting the tip in the selected one of the first and second channels, and inserting the blade in the corresponding one of the first and second slots; (d) moving the tip along the selected one of the first and second channels, and sliding the blade along the corresponding one of the first and second slots, to align the tool axis with the bolt axis; and (e) rotating the blade about the tool axis to engage the tip with the internal wall in the selected one of the first and second channels, to cause the shank to rotate in the threaded hole in the object, for threadable engagement of the threaded portion of the shank with the threaded wall (Fig. 3); but fails to explicitly disclose securing the bolt to an object with a threaded hole therein defined by a threaded wall in the object.
	However, Parsons teaches using a tool (10, Fig. 1) to secure a bolt (14) into an object (16) with a threaded hole (18).
	Therefore, it would have been obvious to modify the method provided by Kim to include securing the bolt into an object with a threaded hole as taught by Parsons in order to provide a method of securing a bolt into a threaded hole utilizing a particular tool.
Further, it would have been obvious to modify the method provided by Kim to include securing the bolt into an object with a threaded hole as taught by Parsons because it is prima facie obvious to combine prior art elements by known methods to achieve predictable results (MPEP 2143 (A)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/           Examiner, Art Unit 3726                                                                                                                                                                                             	2/10/22

/JASON L VAUGHAN/           Primary Examiner, Art Unit 3726